Citation Nr: 1243832	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  10-24 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION


The Veteran served on active duty from February 1985 to February 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied claims for PTSD and depression.

In July 2012, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the claims file.

It is noted that this appeal was certified by the RO as two separate claims for service connection, one being for PTSD and the other for depression.  However, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the appeal as being for a single claim that more broadly reflect the benefit sought.

It is also noted that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The records contained in the electronic claims file are duplicative of the evidence in the paper claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, entitlement to service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In this case, the Veteran testified that his current psychiatric problems to include PTSD and depression are due to the abduction, rape and murder of his girlfriend while serving at Kelly Air Force Base (AFB) in San Antonio, Texas.  Other evidence of record shows that a female airman stationed at Kelly AFB as a linguist was abducted, raped, and murdered in August 1988; that the Veteran served as a linguist at Kelly AFB in 1988 and 1989; that the Veteran experienced "recent tardiness associated with temporary insomnia and emotional distress,"  evaluated in February 1989 as mild, resolving anxiety disorder; that the Veteran presented in July 2007 at the Portland VA Medical Center psychiatric clinic where he reported having depression related to the murder of his girlfriend in service; and that VA outpatient treatment records dated since July 2007 reflect diagnoses for PTSD (related to both military and civilian events) and depression.

Having carefully reviewed the evidence, and considering VA's duty to assist obligations, the Board finds that remand is necessary to decide the claim.

First, a VA psychiatric examination is warranted in view of the positive evidence suggesting that the Veteran has a psychiatric disorder related to service.  38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).  For the purpose of this examination, the examiner should accept that the Veteran was in a relationship with the woman who is identified as the murder victim in 1988 in the records submitted by the Veteran.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (holding that the corroboration of every stressor detail is not required).

Second, VA must attempt to obtain all records associated with the Veteran's award of Social Security Administration (SSA) disability benefits.  The Veteran testified in July 2012 that SSA awarded disability based on PTSD and other disabilities.  VA's duty to assist includes obtaining relevant Federal records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of all VA treatment records dated since June 2010, records associated with any claim by the Veteran for SSA disability benefits, and any other outstanding pertinent records identified by the Veteran.

2.  Then, the Veteran should be afforded a VA psychiatric examination to determine whether the Veteran has any current psychiatric disorder, to include PTSD and depression, related to his active service including the murder of his girlfriend at Kelly AFB.  For the purpose of this examination, the examiner should accept the Veteran's report that his girlfriend was murdered as a verified stressor.

In regards to PTSD, this portion of the examination should be conducted in accordance with the provisions of 38 C.F.R. § 4.125.

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner, and any indicated studies should be performed.

Based upon the examination results and the review of the Veteran's pertinent history, the examiner should state an opinion as to whether there is a 50 percent or better probability that any currently found psychiatric disorder is etiologically related to his active service, to include the murder of his girlfriend.

A complete rationale for all opinions is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge, etc., relied upon in reaching the conclusions.

If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


